Title: Abigail Adams 2d to Lucy Cranch, 23 June 1785
From: Adams, Abigail (daughter of JA and AA)
To: Cranch, Lucy,Greenleaf, Lucy Cranch


     
      London June 23d. 1785
      N 3
     
     Disappointment upon Disappointment, Mortification upon Mortification My Dear Lucy shall no longer be subjected to, if it is in my Power to sheild her from them. You will before this Letter reaches you I hope receive from my Brother a long Letter from me which will dissipate every unfriendly idea of forgetfullness, neglect, &c &c. I have indeed so many correspondents that I must acquire a considerable Share of Vanity to suppose it is in my Power to gratify them all tho I were to address a Letter to each. I have it is true the best disposition in the World to please them—but I may fail of success. My Cousin may be assured I have none that I think more worthyly of than herself or who are entitled to my earlier attentions.
     Your gentle spirit must have been wounded by so many scenes of unhappiness and distress as you have been witness to in the Good family at Germantown. I Pitty them from my heart, but alas how unavailing is Pitty, it seems to mock Misfortunes like theirs. They are indeed an example from which one may derive many Lessons for future Life, and Learn to act with that resignation and Patience which distinguishes them. I am happy to hear that Eliza is better, they all have my sincerest wishes for Health and happiness.
     Your list of adventures was as you intended agreeable and your efforts to please will never fail of success with your Cousin.
     You talk of comeing to see us in a Balloon. Why my Dear as Americans sometimes are capable of as imprudent and unadvised things as any other People perhaps, I think it but Prudent to advise you against it. There has lately a most terible accident taken place by a Balloons taking fire in the Air in which were two Men. Both of them were killed by their fall, and there limbs exceedingly Broken. Indeed the account is dreadfull. I confess I have no partiallity for them in any way.
     My Brother will not disappoint you. He is gone—alas to my sorrow—for I lost in him all the Companion that I had—and it is not possible his place should be supplyd. I doubt not but he will answer the expectation of his friends, and contribute to their happyness.
     You wish to Visit the Theatres. I should be very happy if you could accompany me to them for I am sure you would be pleased. I think a good Tragedy well acted is a rational amusement. I never derived
     
     
     
     so much sattisfaction from any other. I have been twice to the Play since I have been in London. There is such a difference between French and English Theatres that one would scarce be led to suppose that they merited the same title. The first peice I saw here was the School for Scandal, and I fear there never was a more just picture of real life. I think I have within my own knowledge some Persons of simular characters tho Perhaps they may not have arrived at so great a height of folly. The second time I went they gave a Tragedy of Thomsons Tancred and Siggismundi, which you well remember I dare say. The characters were very well supported in general and Tancreds in particular. They gave a very Laughable peice after it, which is all ways the Case, but I was too much interested in the Tragedy to be pleased, with so oposite an entertainment. You know I was never fond of very Laughing characters. I dont know why it is for I am sure I prefer seeing People happy rather than otherwise.
     I think the People, generally; do not discover so much judgment at the Theatres here as in Paris. In seeing a good Tragedy acted at the Comedy Francaise you will hear ever good sentiment applauded highly, even by the Partarre, but here it is the action rather than the sentiments which they applaud.
     I considered myself a little unfortunate in not arriving soon enough to see the universally Celebrated Mrs. Siddens whose fame has extended to so many parts of the World, and of whom every Person without exception, I beleive, are equally delighted. She has lately appeard in Comedy and tho She is allowed Great Merit from the manner in which she acquitted herself, I think she was too eager after reputation not to be contented with the share She had acquired in Tragedy, but I have not yet seen her in either Character. When I have my Cousin shall know my opinion, but she may be assured beforehand that I shall not dare to disent from all the World. My father whose Judgment we may depend upon says, She appears to have understood human Nature better than the Author whose peices She acts. A proof of this May be drawn, from the manner of her Leaving Bath where she had been first received as an actress, and the Managers objected to her going when she had acquired some reputation. She told the Company one Evening that She had three very powerfull reasons for Leaving them, to go to London. They were sufficient in her own Mind and she hoped they would sattisfy them all. If the Company would permit She would offer them the Night following. The Next Eve the House was much crouded when the Curtain was drawn up. Mrs. Siddens came upon the stage Leading in her three Children, made a Curtsey to the Audience and retired amid the general Applause of the Company who were so much pleased with this Compliment Paid to their sensibility and generossity that they made no objections to her Leaving them so much for her own advantage.
     Adeiu my Dear Lucy. Remember me to all my friends, and write often to your affectionate Cousin
     
      A Adams
     
    